Citation Nr: 0903963
Decision Date: 02/04/09	Archive Date: 03/12/09
 
DOCKET NO. 01-03 619                       DATE FEB 04 2009

THE ISSUE 

Whether an April 28, 1982 Board of Veterans' Appeals (Board) decision should be revised or reversed on the grounds of clear and unmistakable error (CUE). 

(The issue of entitlement to an effective date prior to January 27, 1989, for assignment of a total disability rating for post-traumatic stress disorder (PTSD), to include consideration of total disability rating based on individual unemployability (TDIU), will be addressed in a separate decision.) 

REPRESENTATION 

Moving party represented by: Francis M. Jackson, Attorney-at-Law 

APPEARANCE AT ORAL ARGUMENT 

Movant 

ATTORNEY FOR THE BOARD 

W. H. Donnelly, Counsel 

INTRODUCTION 

The veteran served on active duty with the United States Army from September 1964 to October 1975, to include a tour of combat duty in Vietnam. The veteran in this case is the moving party. 

This matter comes before the Board on a motion filed by the veteran's representative in August 2004. 

In an April 28, 1982 decision (contained in Volume 2 of the claims file), the Board awarded an increased rating of 50 percent for the veteran's service-connected psychiatric disorder. The Board notes that the diagnosis for this psychiatric disorder has changed over the years; for the sake of clarity, the service-connected disability will be referred to according to the current diagnosis of PTSD. 

Thereafter, in August 2004, the Board received a formal motion for revision of the April 1982 Board decision on the grounds of CUE. The basis for the motion for CUE was that the April 1982 Board decision did not assign a total (100 percent) disability rating for PTSD, or a 70 percent disability rating for PTSD in combination with a TDIU. In a September 2004 decision (Volume 8), the Board found that there was no CUE in the April 28, 1982 Board decision. (The September 2004 Board decision was subsequently vacated by the Court). 

In the period intervening the April 1982 decision and the August 2004 CUE motion, a 100 percent rating for PTSD was granted by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, in a February 1993 rating decision (Volume 5). That award was made effective from January 27, 1989. The veteran subsequently challenged the February 1993 RO decision on the basis of CUE. On appeal, in March 2001 (Volume 8), the Board found no CUE in the 

- 2 - 

February 1993 decision, and the United States Court of Appeals for Veterans Claims (Court) subsequently upheld that decision (record not in claim file). The veteran appealed the matter to the United States Court of Appeals for the Federal Circuit (Federal Circuit). Pursuant to a February 2004 Settlement Agreement between the veteran and VA (Volume 8), the veteran agreed to file a motion to voluntarily dismiss, with prejudice, his appeal before the Federal Circuit. In exchange, the matter of entitlement to an award of TDIU prior to January 27, 1989 was to be adjudicated by the RO. The Federal Circuit subsequently granted the veteran's motion to voluntarily dismiss the appealed issue. 

In a May 2004 rating decision (Volume 8), the RO adjudicated the claim and denied an award of TDIU prior to January 27, 1989. The basis for the RO's denial was that the Board had already decided the issue (in April 1982), and the RO was therefore without authority to reach a different conclusion on the same facts. The veteran filed his disagreement with that decision. In a September 2004 decision (Volume 8), the Board addressed two issues. First, it found that there was no CUE in the April 1982 decision, and second, it remanded the earlier effective date claim for issuance of a statement of the case. In a subsequent June 2007 decision (Volume 9), the Board denied the earlier effective date claim. 

In a June 2007 memorandum decision (Volume 8), the Court found that the CUE-based claim was inextricably intertwined with the non-CUE claim and should not have been denied in the Board's September 2004 decision, while the non-CUE claim was remanded. Pursuant to a Joint Motion of the Parties for Remand to the Board, in an Order dated in December 2007 (Volume 9), the Court also vacated the Board's June 2007 denial of the effective date claim, and remanded that matter to the Board for additional development. The stated reason for the Remand was that, in denying an earlier effective date, the Board did not address records contained in the claims files, and dated between 1975 and January 27, 1989, to determine whether any formal or informal claim for a TDIU remained undecided. 

In May 2008, the Board remanded the CUE claim and the earlier effective date claim to the RO for scheduling of a Board hearing. In August 2008, a Board hearing was held before the undersigned Acting Veterans Law Judge sitting at 

- 3 - 

Columbia, South Carolina (referred to as a "Travel Board" hearing). A transcript of that hearing has been made and added to the record. The case has been returned to the Board for additional appellate adjudication. 

FINDINGS OF FACT 

1. The April 28, 1982 Board decision, which granted an increased rating from 30 percent to 50 percent for service-connected PTSD, was adequately supported by the evidence then of record, and was not undebatably erroneous; the record does not demonstrate that the correct facts, as they were known in April 1982, were not before the Board in April 1982, or that the Board incorrectly applied statutory or regulatory provisions extant at that time, such that the outcome of the claim would have been manifestly different but for the error. 

2. The April 28, 1982 Board decision addressed all outstanding claims. 

CONCLUSION OF LAW 

The April 28, 1982 Board decision grant of a 50 percent disability rating is not clearly and unmistakably erroneous. 38 U.S.C.A. § 7111 (West 2002); 38 C.F.R. §§ 20.1400, 20.1403, 20.1404 (2008). 

REASONS AND BASES FOR FINDINGS AND CONCLUSION 

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007). In this case, VCAA notice is not required because the 

- 4 - 

issue presented involves a motion for review of a prior final Board decision on the basis of CUE. See Livesay v. Principi, 15 Vet. App. 165, 179 (2001) (en banc). Moreover, as a CUE analysis depends upon the evidence and information of record at the time of the original decision, there is no assistance which can be provided at this time. No additions to the record may be considered. 

CUE in April 1982 Board Decision 

Motions for review of prior Board decisions on the grounds of CUE are adjudicated pursuant to the Board's Rules of Practice codified at 38 C.F.R. §§ 20.1400-1411 (2008). Pursuant to 38 C.F.R. § 20. 1404(a), the motion alleging CUE in a prior Board decision must be in writing, and must be signed by the moving party or that party's representative. The motion must include the name of the veteran; the name of the moving party if other than the veteran; the applicable VA file number; and the date of the Board decision to which the motion relates. If the applicable decision involved more than one issue on appeal, the motion must identify the specific issue, or issues, to which the motion pertains. Motions which fail to comply with the requirements set forth in this paragraph shall be dismissed without prejudice to refiling under this subpart. 

In this case, the August 2004 motion filed by the veteran's attorney appears to satisfy the filing and pleading requirements set forth in 38 C.F.R. § 20.1404 for a motion for revision of a decision based on clear and unmistakable error. 

A prior Board decision is final and binding, but is reversible, if there is CUE. 38 U.S.C.A. § 7111. A decision of the Board that revises a prior Board decision on the grounds of clear and unmistakable error has the same effect as if the decision had been made on the date of the prior decision. 38 U.S.C.A. § 7111; 38 C.F.R. § 20.1406. 

- 5 - 

The Board's Rules of Practice, including 38 C.F.R. § 20.1403, define CUE as: 

(a) General. Clear and unmistakable error is a very specific and rare kind of error. It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied. 

(b) Record to be reviewed. (1) General. Review for clear and unmistakable error in a prior Board decision must be based on the record and the law that existed when that decision was made .... 

(c) Errors that constitute clear and unmistakable error. To warrant revision of a Board decision on the grounds of clear and unmistakable error, there must have been an error in the Board's adjudication of the appeal which, had it not been made, would have manifestly changed the outcome when it was made. If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable. 

(d) Examples of situations that are not clear and unmistakable error. (1) Changed diagnosis. A new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision. (2) Duty to assist. The Secretary's failure to fulfill the duty to assist. (3) Evaluation of evidence. A disagreement as to how the facts were weighed or evaluated. 

(e) Change in interpretation. Clear and unmistakable error does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation. 

- 6 - 

The Court, in Damrel v. Brown, 6 Vet. App. 242,245 (1994) (quoting Russell v. Principi,3 Vet. App. 310, 313-14 (1992), stated that for clear and unmistakable error to exist, (1) "[e]ither the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question. 

"Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts." Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991). Clear and unmistakable errors "are errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made." Russell, 3 Vet. App. at 313. "It must always be remembered that CUE is a very specific and rare kind of 'error.'" Fugo v. Brown, 6 Vet. App. 40, 43 (1993). A disagreement with how the Board evaluated the facts is inadequate to raise the claim of clear and unmistakable error. Luallen v. Brown, 8 Vet. App. 92, 95 (1995).
 
Further, the Federal Circuit has determined that where a claim, including a reasonably raised claim under a sympathetic reading, is not acted upon by the agency decision maker, it is deemed denied. Andrews v. Nicholson, 421 F.3d 1278 (Fed. Cir. 2005). Once any applicable appeals period with regard to that "decision" has expired, a CUE claim must be made to reopen the claim. Deshotel v. 
Nicholson, 457 F.3d 1258 (Fed. Cir. 2006). The Court, for its part, has held that, for a claim to be deemed denied, there must be a recognition of the substance of the claim in a decision, from which the claimant could reasonably deduce that the claim had been adjudicated, or an explicit subsequent adjudication of a claim for the same disability. Ingram v. Nicholson, 21 Vet. App. 232 (2007) (per curiam). 

- 7 - 

Here, the veteran alleges CUE in the April 1982 Board decision in two forms. First, he alleges the Board erred in the application of the rating schedule to service-connected PTSD. He maintains that a higher evaluation than 50 percent was clearly warranted in light of the evidence of record at the time of the April 1982 Board decision. Second, he alleges that in the April 1982 Board decision, the Board failed to adjudicate a reasonably raised claim of entitlement to TDIU. 

With regard to the allegation of error in the application of the rating schedule to service-connected PTSD, there is no merit. There is no allegation or evidence that the evidence considered at the time of the April 1982 decision was incorrect or erroneous, that is, there is no evidence that the correct facts were not before the Board in the April 1982 decision. In the April 1982 decision, the Board considered the veteran's Social Security Disability entitlement, treatment records from Dr. JFH, a report of VA psychiatric examination, and statements from several close associates of the veteran, as well as the veteran's own statements. 

The Board also finds that there was no legal error in the Boards April 1982 application of the rating schedule. The April 1982 Board decision reviewed the evidence of record, then found as a fact that the evidence showed that the veteran had reduced capacity in dealing with stress that was productive of severe industrial impairment and substantially impaired interpersonal relationships: The April 1982 Board decision found as a conclusion of law that, with the resolution of reasonable doubt in the veteran's favor, the service-connected psychiatric disorder more nearly approximated the criteria for a 50 percent (schedular) disability rating. There were differing opinions on the extent of occupational impairment caused by PTSD. 

The alleged dispute, therefore, centers on the weight the Board afforded the evidence and the conclusions reached by the Board in the April 1982 Board decision. The CUE regulations specifically provided that there can be no valid CUE claim over disagreement with evaluation of the undisputed facts. 38 C.F.R. § 20.1403(d); Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

With regard to the second allegation of CUE, the Board also now finds no error in the April 1982 Board decision. It is the veteran's contention that he repeatedly and 

- 8 - 

systematically raised claims of entitlement to TDIU, and further, claims for TDIU should have been reasonably inferred based on the evidence of record. He contends that the Board committed error in not adjudicating the issue of TDIU in the April 1982 Board decision, as this was a violation of VA's duty to assist him in filing and substantiating his claim. 

In Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002), Federal Circuit held that a breach of a duty to assist cannot constitute CUE, and that "grave procedural error" does not render a decision of VA non-final. This decision overruled Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999), to the extent that that decision held the existence of a "grave procedural error" rendered a decision of the VA non-final. The Federal Circuit, citing Caffrey v. Brown, 6 Vet. App. 377, 383 (1994), noted that a CUE claim is an attack on a prior judgment that asserts an incorrect application of law or fact and that an incomplete record, factually correct in all other respects, is not CUE. Thus, even assuming arguendo that the Board decision in question violated the duty to assist, failure in the duty to assist cannot as a matter of law be the basis for a CUE claim. See Sabonis v. Brown, 6 Vet. App. 426 (1994). The regulations governing CUE in Board decisions specifically provide that the failure of the duty to assist cannot constitute CUE in a Board decision. 38 C.F.R. § 20.1403(d). 

Moreover, no failure of the duty to assist is shown to have occurred or affected the April 1982 Board decision. The Board now finds that the question of the veteran's unemployability, whether explicitly claimed or reasonably inferred, was in fact adjudicated in the April 1982 Board decision. 

The schedular rating criteria applicable to service-connected psychiatric disorders at the time of the April 1982 Board decision considered the degree of the veteran's occupational impairment. The rating criteria extant in April 1982 provided that a 30 percent rating was warranted for anxiety neurosis with definite impairment in the ability to establish or maintain effective and wholesome relationships with people; psychoneurotic symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce considerable industrial impairment. A 50 percent rating required substantial impairment in the ability to establish or maintain effective or favorable relationships with people; reliability, flexibility and 

- 9 - 

efficiency levels are so reduced by reason of psychoneurotic symptoms as to result in severe industrial impairment. A 70 percent rating required serious impairment in the ability to establish and maintain effective or favorable relationships with people; psychoneurotic symptoms are of such severity and persistence as to result in pronounced impairment in the ability to obtain or retain employment. A 100 percent rating required that the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community; totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic and explosions of aggressive energy resulting in profound retreat from mature behavior; demonstrably unable to obtain or retain employment. 38 C.F.R. § 4.132, Diagnostic Code 9400 (1982). 

Inherent in any evaluation of a psychiatric disability under these rating criteria in effect in April 1982 is a consideration of entitlement to a total disability evaluation due to individual unemployability (TDIU). Importantly, the Board notes that regulations define individual unemployability as an inability "to secure or follow a substantially gainful occupation," language which very closely parallels that of the rating criteria. 38 C.F.R. § 4.16 (1982). One of the bases for a schedular 100 percent disability rating in effect in April 1982 was a demonstrable inability to obtain or retain employment. 38 C.F.R. § 4.132 (1996). In Johnson v. Brown, 7 Vet. App. 95, 97-99 (1994), the Court has held that this demonstrable inability to obtain or retain employment was an independent basis for assignment of a 100 percent schedular rating for a psychiatric disorder. 

The April 1982 Board decision found "severe industrial impairment" due to the veteran's reduced ability to deal with stressful circumstances. This finding establishes that the Board did not find total industrial or occupational impairment; the veteran, in the eyes of the Board, remained able to obtain or retain employment even in light of his described PTSD symptomatology. The finding of the Board is a 

- 10- 

clear and unmistakable signal to the veteran that the substance of any claim for TDIU had been adjudicated. There is not, therefore, CUE. Ingram v. Nicholson, 21 Vet. App. 232 (2007) (per curiam); Deshotel v. Nicholson, 457 F.3d 1258 (Fed. Cir. 2006). 

ORDER 

The motion for revision or reversal of the April 28, 1982, Board decision is denied in the absence of clear and unmistakable error. 

J. Parker 
Acting Veterans Law Judge, Board of Veterans' Appeals 

- 11  




